DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 3-6 of the claim recite “the chamber has an interior wall aligned with the second principal flow axis; and an entire length of the interior wall between the turbine and an outlet of the chamber is oriented such that all gases exiting the turbine or flowing along the second principal axis are not directed toward any portion of the interior wall.”  There is no support for these limitations in the original disclosure.  While the Specification does allude to “walls of the chamber 13” or “walls of the housing 13”, the disclosure does not define the interior wall of the chambers and specifically it does not describe the arrangement of the walls relative to the second 
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Lines 4-6 of the claim recites “an entire length of the interior wall between the turbine and an outlet of the chamber is oriented such that all gases exiting the turbine or flowing along the second principal axis are not directed toward any portion of the interior wall”.  Assuming that the chamber is the portion of the exhaust system between the exits of the turbine and the bypass path and the monolith, thus the outlet of the chamber is adjacent the monolith, it is unclear how one skilled in the art would be able to ensure that all gases exiting the turbine or flowing along the second principal axis are not directed toward any portion of the interior wall, i.e. no gas exiting the turbine or flowing along the second principal axis is directed toward any portion of the interior wall.  Regardless of the orientation of this wall, it would not be possible for the wall itself to prevent any portion of a flow of gases to impinge upon it, let alone be directed toward it.  Specifically, particles in a gas are far apart and randomly arranged.  Moreover, attractive forces between the gas particles are very weak, allowing them to move freely and quickly in all directions (as evidenced by e.g. https://www.chem.purdue.edu/gchelp/atoms/states.html).  This makes it .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,463,564 A to McInerney (McInerney) in view of Hohkita.
In reference to independent claim 18, McInerney discloses:
An exhaust system (10) for an internal combustion engine (14), comprising: 
a turbocharger (12) having a turbine (16), 
a bypass path (22) arranged to allow exhaust gas to bypass the turbine (16) (see col. 4 at lines 26-30), the bypass path (22) having an inlet end (48) and an outlet end (60) including a valve seat (70), the bypass path (22) defining a bypass path principal flow axis between the ends (see Fig. 2), 
a wastegate valve element (68), and
a chamber (57, 28; see Fig. 2), 
wherein the bypass path (22) is selectively closable by the wastegate valve element (68) to prevent exhaust gas flowing from the engine (14) from bypassing the turbocharger (12) and thereby enter the 
wherein the bypass path (22) is selectively openable by the wastegate valve element (68) when the wastegate valve element (68) is in an open condition (i.e. wastegate valve 20 is open when the wastegate valve element is moved to an open position) away from the valve seat to allow exhaust gas flowing from the engine to bypass the turbocharger (see col. 4 at lines 26-30 and col. 6 at lines 21-27), exhaust gas exiting the bypass path along the bypass path principal flow axis being diverted by the wastegate valve element along a different flow axis (61) within the chamber (see Fig. 2) (when the disk-shaped valve head 68 of the wastegate valve is in an open condition, i.e. from partially to fully open, the course of exhaust gas flowing through the bypass path turned toward a flow axis that is different from the main flow axis of the bypass path, i.e. the bypass exhaust gas flow is rerouted to flow alone the central axis 61 of the outlet conduit 28), and
wherein the different flow axis of the diverted gases exiting the outlet end of the bypass path is parallel to the second principal flow axis of the gases exiting the turbine of the turbocharger (see Fig. 2; exhaust gas exiting the bypass path and the turbine are both directed along the outlet conduit 28 and are thus parallel flows).

    PNG
    media_image1.png
    681
    815
    media_image1.png
    Greyscale

McInerney does not disclose: a catalytic converter, wherein exhaust gas exiting the bypass path impinges directly upon a leading face of the catalytic converter, and exhaust gas exiting the turbine is directed along a second principal flow axis to impinge directly upon the leading face of the catalytic converter.
Hohkita teaches an internal combustion engine system (see Fig. 10) including a turbocharger (“turbo-supercharger”, not numbered) having a turbine (2), a bypass path (2b), a wastegate valve (9) in the bypass path (2b) (see Fig. 10), and a catalytic converter (17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of McInerney to include a catalytic converter as taught by Hohkita in order to provide emission control by reducing emission of pollutants via chemical reactions.  In addition, in adding the catalytic converter to the system of McInerney would have resulted in the exhaust gas exiting the bypass path impinging directly upon a leading face of the catalytic converter, and exhaust gas exiting the 
In reference to dependent claim 19, McInerney further discloses: the valve seat (70) defines a plane that is non-orthogonal to the bypass path principal flow axis (see Fig. 2 annotated above).
In reference to dependent claims 20-22, McInerney further discloses: the wastegate valve element (68) is pivotable (about the shaft 76), at its fully open position, to an angle (, see annotation of Fig. 2 below) with respect to the plane defined by the valve seat (70), wherein the angle is from 30o to 70o, 36o to 63o or 40o to 50o (Fig. 2 shows an angle of opening of the wastegate valve 20 that is greater than 45o).

    PNG
    media_image2.png
    681
    815
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    681
    1165
    media_image3.png
    Greyscale
In reference to dependent claims 23 and 24, McInerney further discloses: wastegate valve element (68) is pivotable (about the shaft 76), at its fully open position, to an angle (, see annotation of Fig. 2 below) of 0o to 60o or 45o to 60o, with respect to the bypass path principal flow axis (22).









In reference to dependent claim 25, McInerney further discloses: the bypass path (22) is provided, at least in part, by a conduit (22), the valve seat (70) being provided on a distal end of the conduit (see Fig. 2, which shows the valve seat 70 being provided at the outlet—thus the distal end—of the bypass path/conduit 22).
In reference to dependent claim 26, McInerney further discloses: the bypass path (22) is arranged to protrude into the chamber (57, 28; see Fig. 2).
In reference to dependent claim 27, McInerney further discloses: the wastegate valve element (68) pivots into or towards a center of the chamber (57, 28) downstream of the bypass path (22) (see Fig. 2, which shows that the valve element 68, when opened, extends into and 
In reference to dependent claim 29, McInerney further discloses: the different flow axis (61) is inclined at an angle to the principal flow path axis (the angle being 180o- in Fig. 2).
In reference to dependent claims 29-30, McInerney further discloses: the valve seat (70) defines a plane at the outlet end of the bypass path (22) (see annotations above), the plane is at an angle to the bypass path principal flow axis, and the angle is less than 90o or between 45o and 90o (, see Fig. 2 annotated below).

    PNG
    media_image5.png
    681
    815
    media_image5.png
    Greyscale

In reference to dependent claims 31-32, even though McInerney and Hohkita are silent regarding these specific ranges of angles, they would have been obvious to one having ordinary skill in the art these angles would have been obvious to one having ordinary skill in the art as it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is 
In reference to dependent claim 33, McInerney further discloses: an actuator (72, 74, 76, 80, 82, and actuator device not numbered; see Figs. 2-4 and col. 7 at lines 12-30) to open and close the wastegate valve element, wherein the actuator is selected from an electric actuator, a vacuum actuator and a mechanical actuator (see col. 7 at lines 29-31).
In reference to independent claim 34, McInerney further discloses: a plane defined by the valve seat is non-parallel to the leading face of the catalytic converter (see annotated Fig. 2 of McInerney modified to include the catalyst taught by Hohkita below).

    PNG
    media_image6.png
    681
    1276
    media_image6.png
    Greyscale

In reference to independent claim 35, McInerney is silent regarding the turbocharger being a twin scroll turbocharger.
Hohkita further teaches that the engine maybe be coupled to a twin scroll turbocharger (see [0049] of Hohkita).
.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohkita in view of McInerney.
In reference to independent claim 36, Hohkita discloses:
A method of heating a catalytic converter of an engine to an effective temperature (see Abstract), for example during a start-up phase of the engine, the method comprising
causing at least some gases from the engine to bypass a turbocharger turbine (2) along a bypass path having a bypass path principal flow axis (see annotated Fig. 10 below) between an inlet end and an outlet end of the bypass path (see Abstract), 
diverting the gases exiting the outlet end of the bypass path from the bypass path principal flow axis to impinge directly onto a leading face of a monolith of the catalytic converter (17) by diverting the gases exiting the outlet end of the bypass path by a valve element (9), and 
directing gases exiting a turbine of the turbocharger to impinge onto the leading face of the monolith of the catalytic converter (17) (see Fig. 10).
However, Hohkita does not disclose exhaust gases exiting the outlet end of the bypass path from the bypass path principal flow axis being diverted along a different flow axis and the gases exiting a turbine of the turbocharger being directed to impinge directly onto the leading face of the monolith of the catalytic converter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bypass path of Hohkita with that of McInerney in order to achieve the steps above because the modification would have resulted in preventing potential thermal losses at the walls of the exhaust passage.

    PNG
    media_image7.png
    782
    739
    media_image7.png
    Greyscale


Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. 
Applicant first argues that the gases diverted by the valve head 68 of McInerney would be directed parallel to the plane of the open valve head along the central axis 61 of the outlet conduit 28.  More specifically, Applicant argues that the surface of the valve head 68 is essentially parallel to principal flow axis through the bypass path, and the gases exiting the bypass path would not be diverted from the principal flow axis.  Applicant further argues that even if there is enough misalignment between the principal flow axis through the bypass path and the surface of the valve head 68 to divert the bypass gases, the diverted gas flow would not be in direction along the central axis 61 because the surface of the valve head 68 [in an open position as depicted in Fig. 2 of McInerney] is not parallel to the central axis 61 (see page 7 of Applicant’s Remarks).
	Claim 18 recites “the bypass path is selectively openable by the wastegate valve element when the wastegate valve element is in an open condition away from the valve seat to allow exhaust gas flowing from the engine to bypass the turbocharger” in lines 14-16 (emphasis added).  It is therefore first noted that these limitations do not require a single specific position in which the wastegate valve is deemed open.  Rather, the above limitations of claim 18 merely point to a position, i.e. any position, in which the wastegate valve element is away from the valve seat, i.e. when the wastegate valve is not closed.  Hence, even though Fig. 2 of McInerney schematically depicts an exemplary open position that is “essentially parallel to the bypass path” (as phrased by Applicant on page 7 of the Remarks), this position is not the only open position.  Furthermore, claim 1 of McInerney recites “…said valve head being movable about a pivot axis an open position in an orientation approaching parallelism with the bypass passage outlet aperture central axis whereby said valve head substantially avoids blockage of exhaust gases flowing through said bypass passage outlet aperture” (emphasis added).  This does not define the only open position of the bypass valve of McInerney as approaching parallelism with the bypass passage outlet as characterized by Applicant in the first paragraph on page 8 of the Remarks.  
	Additionally, it is noted that a gas flow does not follow a single linear trajectory.  Instead, gas particles travel in rapid motion within a space and they spontaneously travel to fill such space.  The exhaust gases through the bypass passage 22 of McInerney would travel rapidly in all directions within the outlet conduit 28 of the turbine housing of McInerney after being diverted (around the turbine wheel 16) by the open wastegate valve head 68.  Both the outlet of the bypass passage 22 and the outlet of the turbine (i.e. downstream of the turbine wheel 16) meet at the inlet of the outlet conduit.  In other words, the diverted exhaust gases and the exhaust gases exiting the turbine of the turbocharger in McInerney as both exit to the outlet conduit along the same, i.e. parallel, direction and the gases in both flows would collectively fill the space within the outlet conduit.
Applicant’s arguments (see page 9 of the Remarks) with respect to newly presented claim 38 have been considered but are moot because they refer to the potential application of McInerney and Hohkita, but claim 38 does not stand rejected on the basis of prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799